COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-07-217-CV

        2-07-218-CV





IN RE THE ESTATE OF 

ELIZABETH L. WEBB, DECEASED



AND



NO.  2-07-219-CV





IN RE THE ESTATE OF 

HARLEY D. WEBB, JR., DECEASED





------------



FROM PROBATE COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Richard L. Page appeals from trial court orders striking his pleas in intervention in three related probate cases.  He filed his notices of appeal on June 22, 2007.  On the same day, he filed motions for emergency relief in each appeal, asking this court to issue a writ of prohibition to prevent the trial court from conducting a hearing on a family settlement agreement in the three probate cases on June 22.  On our own motion, we stayed further proceedings in the trial court to protect our jurisdiction.

On July 9, 2007, we notified the parties by letter of our concern that the court might lack jurisdiction over the appeals because while the trial court’s orders striking Appellant’s pleas in intervention ordered the pleas severed from the rest of the cases, the trial court had not assigned new cause numbers to the severed cases, thus rendering the appeals interlocutory.  After we sent our jurisdiction letter, the trial court vacated its orders striking Appellant’s pleas in intervention in all three cases and signed new orders striking the pleas in two of the cases, this time severing the pleas and assigning new cause numbers to them (the trial court did not sign a new order in the third case because Appellant had not filed a plea in intervention in that case).  On July 31, 2007, Appellant filed new notices of appeal in the severed causes of action.

Because the trial court vacated the orders from which Appellant appeals in these three appeals, these three appeals are moot.  
See Reeves v. City Of Dallas
, 68 S.W.3d 58, 60 (Tex. App.—Dallas 2001, pet. denied)
 (dismissing as moot appeal from trial court order after trial court vacated the first order and issued a second order).  Moreover, Appellant has filed notices of appeal from the trial court’s two new orders.  Therefore, we vacate our stay order of June 22, 2007,
(footnote: 2) and dismiss these three appeals.  
See id.
; 
Tex. R. App. P.
 43.2(f).

PER CURIAM



PANEL M:	GARDNER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  September 20, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.


2:We are simultaneously issuing a stay order to protect our jurisdiction in the two new appeals, 02-07-00302-CV and 02-07-00304-CV.